Exhibit 10.1

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT dated as of August 12, 2016 (this “Agreement”) is by and
among BioPharmX Corporation (the “Company”) and each of the persons or entities
listed on Schedule I attached hereto (each of them, a “Purchaser” and,
collectively, the “Purchasers” and, together with the Company, the “Parties”).

 

RECITAL

 

WHEREAS, each Purchaser desires to purchase from the Company, and the Company
desires to sell and issue to each Purchaser, upon the terms and conditions
stated in this Agreement, the number of shares of the Company’s common stock,
par value $0.001 per share (together with any securities into which such shares
may be reclassified, whether by merger, charter amendment or otherwise, the
“Common Stock”), set forth opposite their respective names on the Schedule of
Purchasers attached hereto as Schedule I, at a purchase price per share (the
“Purchase Price Per Share”) equal to the closing market price of the Common
Stock on the date of this Agreement (the “Closing Price”); and

 

WHEREAS, concurrently with the execution hereof, the Parties shall enter into
and execute the Standstill Agreement (the “Standstill Agreement”) and the
Registration Rights Agreement (the “Registration Rights Agreement” and, together
with this Agreement and the Standstill Agreement, the “Transaction Documents”),
each by and between the Company and Purchasers and to be dated the date hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereto hereby agree as follows:

 

1.             Purchase and Sale of the Shares; Closing.

 

1.1          Purchase and Sale.  The Company agrees to issue and sell to
Purchasers, and Purchasers severally and not jointly agree to purchase from the
Company, an aggregate of 2,423,077 shares of Common Stock (the “Shares”) in
exchange for an aggregate purchase price of $1,575,000, representing the
Purchase Price Per Share multiplied by the number of Shares (the amount so
calculated, the “Purchase Price”), with the number of Shares to be purchased by
each Purchaser and the Purchase Price payable by each Purchaser for such Shares
set forth opposite their respective names on the Schedule of Purchasers attached
hereto as Schedule I (notwithstanding anything to the contrary in this
Agreement, the obligations of each Purchaser pursuant to this Agreement shall be
several and not joint, and each Purchaser shall only be obligated to purchase
the number of shares set forth opposite its name on Schedule I).  The sale and
purchase of the Shares shall each take place at a closing (the “Closing”) to be
held remotely via the exchange of documents and signatures on the next business
day after the execution of this Agreement, subject to the satisfaction or, to
the extent permitted by applicable law, waiver of, all conditions to the
obligations of the Parties set forth in Section 2, or at such other place or at
such other time or on such other date as the Parties mutually may agree in
writing.  The day on which the Closing takes place is referred to as the
“Closing Date.”

 

--------------------------------------------------------------------------------


 

1.2          Closing.  On the Closing Date, the Company shall instruct its
transfer agent to transfer the Shares to Purchasers in book entry form in such
name(s) as Purchasers may designate, and Purchasers shall cause wire transfers
in same day funds to be sent to the account of the Company as instructed in
writing by the Company, in the amount of the applicable Purchase Price.

 

2.             Conditions to Closing.

 

2.1          General Conditions.  The respective obligations of the Company and
Purchasers to consummate the transactions contemplated by this Agreement at the
Closing shall be subject to the fulfillment, at or prior to the Closing, of the
following conditions, which may, to the extent permitted by applicable law, be
waived in writing by all Parties (with respect to themselves) in their sole
discretion:

 

(a)           No Injunction or Prohibition.  No United States or non-United
States federal, national, supranational, state, provincial, local or similar
government, governmental, regulatory or administrative authority, branch, agency
or commission or any court, tribunal, or arbitral or judicial body (including
any grand jury) (each, a “Governmental Authority”) shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment,
injunction, order or decree (in each case, whether temporary, preliminary or
permanent) that is then in effect, and no action or proceeding shall have been
initiated by any Governmental Authority the intent of which, in each case, is to
enjoin, restrain, condition, limit, make illegal or otherwise prohibit the
consummation of the transactions contemplated by the Transaction Documents.

 

(b)           Transaction Documents.  The Company and Purchasers shall each have
executed and delivered the Standstill Agreement and the Registration Rights
Agreement.

 

2.2          Conditions to Purchaser’s Obligations.  The obligation of
Purchasers to purchase the Shares on the Closing Date as provided herein is
subject to the fulfillment to the reasonable satisfaction of Purchasers, at or
prior to the Closing, of the following conditions, any of which may be waived by
Purchasers in their sole discretion:

 

(a)           The representations and warranties of the Company in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or Material Adverse Effect (defined below), which representations
and warranties as so qualified shall be true and correct in all respects) on and
as of the date hereof and on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except for
representations and warranties which address matters only as to a specified
date, which representations and warranties shall be true and correct with
respect to such specified date).

 

For purposes of this Agreement, a “Material Adverse Effect” with respect to any
entity means any change, event, circumstance or effect (each, an “Effect”) that,
individually or taken together with all other Effects, is, or could reasonably
likely, (i) be or become materially

 

2

--------------------------------------------------------------------------------


 

adverse in relation to the financial condition, operations, business, assets
(including intangible assets), or results of operations of such entity and its
subsidiaries, taken as a whole, or (ii) materially impede or delay such entity’s
ability to consummate the transactions contemplated by this Agreement and the
other Transaction Documents; except to the extent that any such Effect results
from: (A) any changes resulting from or arising out of general market, economic
or political conditions (including any changes arising out of acts of terrorism
or war, weather conditions or other force majeure events), provided that such
changes do not have a substantially disproportionate impact on such entity or
its subsidiaries, taken as a whole, relative to other companies operating in the
same industries in which such entity or any of its subsidiaries conduct
business, (B) any changes resulting from or arising out of general market,
economic or political conditions in the industries in which the Company or any
of its subsidiaries conduct business (including any changes arising out of acts
of terrorism, or war, weather conditions or other force majeure events),
provided that such changes do not have a substantially disproportionate impact
on the Company and its subsidiaries, taken as a whole, relative to other
companies operating in the same industries in which the Company or any of its
subsidiaries conduct business, (C) any changes or effects resulting from,
arising out of or related to the announcement of the execution of this Agreement
or the pendency of the transactions contemplated hereby, including any loss of,
or adverse change in, the relationship of the Company or any of its subsidiaries
with its employees, customers, distributors, partners or suppliers to the extent
related thereto, (D) any stockholder class action, derivative litigation or
other legal proceedings made or brought by any of the current or former Company
stockholders (on their own behalf or on behalf of the Company) arising out of or
related to this Agreement or any of the transactions contemplated hereby,
(E) changes in GAAP or other accounting standards (or the interpretation thereof
by a third party), law or regulatory conditions (or the interpretation thereof
by a third party), provided that such changes do not have a substantially
disproportionate impact on the Company and its subsidiaries, taken as a whole,
relative to other companies operating in the same industries in which the
Company or any of its subsidiaries conduct business, (F) the taking of any
specific action expressly required by this Agreement or the failure to take any
specific action expressly prohibited by this Agreement; (G) changes in the
trading price or trading volume of the Common Stock, in and of themselves (it
being understood that any underlying cause of any such change may, subject to
the other terms of this definition, be deemed to constitute a Material Adverse
Effect and shall be taken into consideration when determining whether a Material
Adverse Effect has occurred) or (H) any failure by the Company to meet any
public estimates or expectations of the Company’s bookings, revenue, earnings or
other financial performance or results of operations for any period, or any
failure by the Company to meet any internal budgets, plans or forecasts of its
bookings, revenues, earnings or other financial performance or results of
operations (it being understood that any underlying cause of any such failure
may, subject to the other terms of this definition, be deemed to constitute a
Material Adverse Effect and shall be taken into consideration when determining
whether a Material Adverse Effect has occurred).

 

(b)           The Company shall have delivered a certificate, executed on behalf
of the Company by its President or its Chief Financial Officer, dated as of the
Closing Date, certifying to the fulfillment of the condition in
Section 2.2(a) above.

 

(c)           The Company shall have delivered a certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying
(i) the Bylaws of the Company and (ii) resolutions of the Board of Directors of
the Company approving the Transaction Documents and the transactions
contemplated by the Transaction Documents.

 

3

--------------------------------------------------------------------------------


 

(d)           No stop order or suspension of trading shall have been imposed by
NYSE MKT, the United States Securities and Exchange Commission (the “SEC”) or
any other Governmental Authority with respect to the public trading of the
Common Stock.

 

2.3          Conditions to Obligations of the Company.  The Company’s obligation
to issue and deliver the Shares to Purchasers on the Closing Date as provided
herein is subject to the fulfillment to the reasonable satisfaction of the
Company, on or prior to the Closing Date, of the following condition, which may
be waived by the Company in its sole discretion:

 

(a)           The representations and warranties of Purchasers in this Agreement
shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or Material Adverse Effect, which representations and warranties
as so qualified shall be true and correct in all respects) on and as of the date
hereof and on and as of the Closing Date as though such representations and
warranties were made on and as of such date (except for representations and
warranties which address matters only as to a specified date, which
representations and warranties shall be true and correct with respect to such
specified date).

 

3.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to Purchasers that:

 

3.1          Organization and Standing.  The Company and each of its
subsidiaries are duly organized, validly existing and in good standing, to the
extent applicable, under the laws of its jurisdiction of organization.  The
Company and each of its subsidiaries has the corporate power and authority to
own, lease and operate its assets and properties and to conduct its business. 
The Company and each of its subsidiaries is duly qualified or licensed to do
business and is in good standing in each jurisdiction where the failure to be so
qualified and in good standing, individually or in the aggregate with any such
other failures, would reasonably be expected to have a Material Adverse Effect
on the Company and its subsidiaries, taken as a whole.  The Company is not in
violation of any of the provisions of its certificate of incorporation, bylaws,
or equivalent organizational or governing documents.  Except for BiopharmX Inc.,
a Nevada corporation, as of the date hereof, the Company does not own or control
any subsidiaries.  For purposes of this Agreement, “subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 50% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.

 

4

--------------------------------------------------------------------------------


 

3.2          Authority; Noncontravention.

 

(a)           The Company has all requisite corporate power and authority to
enter into the Transaction Documents and to consummate the transactions
contemplated thereunder.  The execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereunder have
been duly authorized by the Company’s Board of Directors (the “Board”).  The
Transaction Documents have been duly executed and delivered by the Company and
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, subject to the effect, if any, of
applicable bankruptcy and other similar laws affecting the rights of creditors
generally and rules of law governing specific performance, injunctive relief and
other equitable remedies.  The Board, by resolutions duly adopted (and not
thereafter modified or rescinded) by the vote of the Board has approved and
adopted the Transaction Documents and determined that the terms and conditions
of the Transaction Documents are advisable and in the best interests of the
Company and its stockholders.  The adoption of the Transaction Documents and
issuance of the Shares does not require the vote or approval of the holders of
the Common Stock or the holders of any other class of securities of the Company.

 

(b)           The execution and delivery of the Transaction Documents by the
Company does not, and the consummation of the transactions contemplated
thereunder, including the issuance of the Shares, will not, (i) result in the
creation of any encumbrance on any of the material properties or assets of the
Company or the Shares or (ii) conflict with, or result in any violation of or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any obligation or
loss of any benefit under any provision of the certificate of incorporation or
bylaws of the Company, in each case as amended to date or any legal requirements
applicable to the Company.

 

(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority, is required by or with
respect to the Company in connection with the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
thereunder, except for (i) the filing of a Current Report on Form 8-K within
four (4) business days of the Closing Date reporting the transactions
contemplated by the Transaction Documents with the SEC, (ii) the filing of a
resale registration statement covering the Shares pursuant to the terms of the
Registration Rights Agreement, and (iii) such other consents, authorizations,
filings, approvals, notices and registrations which, if not obtained or made,
would not be material to the Company’s ability to perform its obligations under
the Transaction Documents and would not prevent, materially alter or delay any
of the transactions contemplated thereunder.

 

3.3          Capitalization.  The Company has the capitalization set forth in
its Quarterly Report on Form 10-Q for the quarterly period ended April 30, 2016
(the “Form 10-Q”), and all reports filed by the Company pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”) since the date of filing of the
Form 10-Q and prior to the date hereof (collectively, the “SEC Filings”).  All
of the issued and outstanding shares of the Company’s capital stock have been
duly authorized and validly issued and are fully paid, nonassessable and are
free of pre-emptive rights, except as described in the SEC Filings, and were
issued in full compliance with applicable legal requirements and all
requirements set forth in applicable Material Contracts.  For purposes of this
Agreement, “Material Contract” shall mean any contract, instrument or other
agreement

 

5

--------------------------------------------------------------------------------


 

to which the Company or any of its subsidiaries is a party or by which it is
bound which is material to the business of the Company and its subsidiaries,
taken as a whole, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item
601(b)(10) of Regulation S-K.  Except as described in the SEC Filings, no
individual, corporation, partnership, trust, limited liability company,
association or other entity (“Person”) is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the Company. 
Except as described in the SEC Filings, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company is or may be obligated to issue any equity
securities of any kind.  Except as described in the SEC Filings, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements, standstill agreements, or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as described in the SEC Filings and in this
Agreement, no Person has the right to require the Company to register any
securities of the Company under the Securities Act of 1933, as amended (the
“Securities Act”), whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.  As of June 30, 2016 and prior to giving effect to the
issuance of the Shares, there were (i) 28,871,351 shares of Common Stock issued
and outstanding, (ii) 4,328,046 shares of Common Stock issuable upon exercise of
outstanding warrants, (iii) no shares of Common Stock issuable upon the
conversion of any shares of Series A Preferred Stock of the Company,
(iv) 3,159,441 shares of Common Stock issuable upon exercise of outstanding
options and (v) no outstanding restricted stock awards.

 

3.4          Valid Issuance.  The Shares have been duly and validly authorized
and, when issued pursuant to this Agreement, will be validly issued, fully paid
and nonassessable, and shall be free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  The issuance of the Shares
does not contravene the rules and regulations of NYSE MKT.  Based on
representations from Purchaser, the Shares will be exempt from registration
pursuant to Rule 506 of Regulation D promulgated under the Securities Act or
Section 4(a)(2) of the Securities Act.

 

3.5          Poison Pill.  The Company does not have outstanding stockholder
purchase rights or a “poison pill” or any similar arrangement in effect giving
any Person the right to purchase any equity interest of the Company upon the
occurrence of certain events.  The issuance and sale of the Shares hereunder
will not obligate the Company to issue Common Stock or other securities to any
other person (other than the Purchasers) and will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security.

 

3.6          Absence of Certain Changes.  Except for the execution and
performance of the Transaction Documents and the discussions, negotiations and
transactions related thereto, since April 30, 2016, except as identified and
described in the SEC Filings, the Company has conducted its business in the
ordinary course consistent with past practice and there has not been:

 

(a)           any Effect that, individually or taken together with all other
Effects that have occurred prior to the Closing, would reasonably be expected to
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole;

 

6

--------------------------------------------------------------------------------


 

(b)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
Quarterly Report on Form 10-Q for the quarterly period ended April 30, 2016,
except for changes in the ordinary course of business which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect on the Company and its subsidiaries, taken as a whole;

 

(c)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;

 

(d)           any material acquisition of any business or entity, or assets of a
business or entity, whether by way of merger, consolidation, purchase of stock,
purchase of assets, license or otherwise;

 

(e)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its subsidiaries;

 

(f)            any waiver, not in the ordinary course of business, by the
Company or any of its subsidiaries of a material right or of a material debt
owed to it, other than intercompany debt;

 

(g)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or its subsidiaries, except in the
ordinary course of business consistent with past practice and which is not
material to the assets, properties, financial condition, operating results or
business of the Company;

 

(h)           any change or amendment to the Company’s Certificate of
Incorporation or Bylaws;

 

(i)            any material change to any Material Contract;

 

(j)            any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;

 

(k)           any material transaction entered into by the Company or a
subsidiary other than in the ordinary course of business;

 

(l)            the loss of the services of any executive officer (as defined in
Rule 405 under the Securities Act) of the Company or material change in the
compensation or duties of any such Person; or

 

(m)          the loss or, to the Company’s knowledge, threatened loss in
writing, of any customer which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on the Company and its
subsidiaries, taken as a whole.

 

7

--------------------------------------------------------------------------------


 

3.7          SEC Filings.

 

(a)           In the last twelve (12) months, the Company has timely filed with
or otherwise furnished (as applicable) to the SEC all filings required to be
made by it pursuant to the Exchange Act and the Securities Act, including the
SEC Filings.  As of their respective dates, the SEC Filings, including any
financial statements or schedules included or incorporated by reference therein,
at the time filed complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such SEC
Filings.  The SEC Filings are the only filings required of the Company pursuant
to the Exchange Act for such period.

 

(b)           As of their respective dates, the SEC Filings, including any
financial statements or schedules included or incorporated by reference therein,
at the time filed did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

3.8          Litigation.  Except as described in the SEC Filings, there are no
material pending legal actions, suits, proceedings or investigations before any
Governmental Authority against or affecting the Company, its subsidiaries or any
of its or their properties; and to the Company’s knowledge, no credible notice
of any such threatened legal actions, suits, proceedings or investigations has
been received.  The Company is not subject to any material continuing order,
writ, injunction or decree of any court or agency.

 

3.9          Financial Statements.  The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles (except as may be disclosed therein or in the
notes thereto, and, in the case of quarterly financial statements, as permitted
by Quarterly Reports on Form 10-Q under the Exchange Act).  Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof, neither the Company nor any of its subsidiaries has
incurred any liabilities, contingent or otherwise, except those incurred in the
ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole.

 

3.10        Compliance with NYSE MKT Continued Listing Requirements.  Except as
disclosed in the Company’s Current Report on Form 8-K filed with the SEC on
July 25, 2016 (the “Form 8-K”), the Company is in compliance with all applicable
continued listing requirements of NYSE MKT.  Except for the July 20, 2016
deficiency notice from NYSE MKT described in the Form 8-K, there are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Company Common Stock on NYSE
MKT and the Company has not received any currently pending notice of the
delisting of the Common Stock from NYSE MKT.

 

8

--------------------------------------------------------------------------------


 

3.11        Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, Purchaser or any of their
respective subsidiaries for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company.

 

3.12        Use of Proceeds.  The proceeds of the sale of the Shares, net of
payment of expenses, will be used by the Company for working capital and general
corporate purposes.

 

3.13        Intellectual Property.  The Company and its subsidiaries own, have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and its subsidiaries as currently conducted and as described in the SEC Filings
as being owned or licensed by them, except where the failure to own, license or
have such rights would not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate.  Except as described in the
SEC Filings, (i) to the Company’s knowledge, there are no third parties who have
or will be able to establish rights to any Intellectual Property, except for the
ownership rights of the owners of the Intellectual Property which is licensed to
the Company as described in the SEC Filings or where such rights would not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate, (ii) there is no pending or, to the Company’s knowledge, the
threat of any, action, suit, proceeding or claim by others challenging the
Company’s or any subsidiary’s rights in or to, or the validity, enforceability,
or scope of, any Intellectual Property owned by or licensed to the Company or
any subsidiary or claiming that the use of any Intellectual Property by the
Company or any subsidiary in their respective businesses as currently conducted
infringes, violates or otherwise conflicts with the intellectual property rights
of any third party, and (iii) to the Company’s knowledge, the use by the Company
or any subsidiary of any Intellectual Property by the Company or any subsidiary
in their respective businesses as currently conducted does not infringe, violate
or otherwise conflict with the intellectual property rights of any third party. 
For purposes of this Agreement, “Intellectual Property” means all of the
following: (i) patents, patent applications, patent disclosures and inventions
(whether or not patentable and whether or not reduced to practice);
(ii) trademarks, service marks, trade dress, trade names, corporate names,
logos, slogans and Internet domain names, together with all goodwill associated
with each of the foregoing; (iii) copyrights and copyrightable works;
(iv) registrations, applications and renewals for any of the foregoing; and
(v) proprietary computer software (including but not limited to data, data bases
and documentation).

 

3.14        Tax Matters.  The Company and each subsidiary has prepared and filed
(or filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such subsidiary with all appropriate governmental
agencies and paid all material taxes shown thereon or otherwise owed by it,
other than any such taxes which the Company or any subsidiary are contesting in
good faith and for which adequate reserves have been provided and reflected in
the Company’s financial statements included in the SEC Filings.  The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any subsidiary nor, to the Company’s
knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
subsidiaries,

 

9

--------------------------------------------------------------------------------


 

taken as a whole.  All material taxes and other assessments and levies that the
Company or any subsidiary is required to withhold or to collect for payment have
been duly withheld and collected and paid to the proper governmental entity or
third party when due, other than any such taxes which the Company or any
subsidiary are contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
the SEC Filings.  There are no material tax liens or claims pending or, to the
Company’s knowledge, threatened in writing against the Company or any subsidiary
or any of their respective assets or property.  Except as described in the SEC
Filings, there are no outstanding tax sharing agreements or other such
arrangements between the Company and any subsidiary or other corporation or
entity.

 

3.15        Questionable Payments.  Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any subsidiary, has, on behalf of the Company
or any subsidiary or in connection with their respective businesses, (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds, (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets, (iv) made any false or fictitious entries
on the books and records of the Company or any subsidiary, or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

 

3.16        Transactions with Affiliates.  Except as disclosed in the SEC
Filings and except as would not be required to be disclosed in the SEC Filings,
none of the officers or directors of the Company and, to the Company’s
knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

3.17        Internal Controls.  Except as disclosed in the SEC Filings, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company.  The Company and the subsidiaries
maintain a system of internal accounting controls which is intended to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures which is intended to ensure
that material information relating to the Company, including the subsidiaries,
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared. 
The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the end of the period covered
by the most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Except as disclosed in the SEC
Filings, since the Evaluation Date, there have been no significant changes in
the Company’s internal controls (as such term is defined in Item 308 of
Regulation S-K) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.  The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

 

10

--------------------------------------------------------------------------------


 

3.18        Investment Company.  The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.             Representations and Warranties of Purchaser.  Each Purchaser
hereby represents and warrants to the Company, solely with respect to itself,
and not with respect to any other Purchaser, that:

 

4.1          Organization and Standing.  Each Purchaser is duly organized,
validly existing and in good standing, to the extent applicable, under the laws
of its jurisdiction of organization and has all requisite organizational power
and authorization to own, lease and operate its assets and properties and to
conduct its business.

 

4.2          Authority; Non-Contravention.

 

(a)           Each Purchaser has the requisite organizational power and
authority to enter into the Transaction Documents and to consummate the
transactions contemplated thereunder.  The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereunder have been duly authorized by all requisite action by each such
Purchaser.  The Transaction Documents have been duly executed and delivered by
each Purchaser and constitute the valid and binding obligations of each
Purchaser enforceable against each such Purchaser in accordance with their
terms, subject to the effect, if any, of applicable bankruptcy and other similar
laws affecting the rights of creditors generally and rules of law governing
specific performance, injunctive relief and other equitable remedies.

 

(b)           The execution, delivery and performance by each Purchaser of this
Agreement and the other Transaction Documents and the consummation by each such
Purchaser of the transactions contemplated hereby and thereby will not
(a) result in a violation of the organizational or constitutional documents of
such Purchaser, (b) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any contract to which such Purchaser is a party, or (c) result in a violation of
any applicable law to such Purchaser or by which any property or asset of such
Purchaser is bound or affected, except in the case of clauses (b) and (c) above,
for such violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the ability of such
Purchaser to perform its obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority, is required by or with
respect to each Purchaser in connection with the execution and delivery of the
Transaction Documents or the consummation of the transactions contemplated
thereunder or (b) any consent, approval or authorization from or any waiver by
any third party pursuant to any contract to which it is a party, in each case,
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the ability of Purchaser to perform its obligations
hereunder.

 

4.3          Status and Investment Intent of Purchaser.

 

(a)           Investment Intent.  Each Purchaser is acquiring the Shares
purchased by such Purchaser hereunder for its own account for investment
purposes only and not with a view to any public distribution thereof or with any
intention of selling, distributing or otherwise disposing of the Shares a manner
that would violate the registration requirements of the Securities Act.  Each
Purchaser acknowledges and agrees that the Shares may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and any applicable state securities laws,
except pursuant to an exemption from such registration under the Securities Act
and such laws.  Each Purchaser is able to bear the economic risk of holding the
Shares for an indefinite period (including total loss of its investment), and
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment.

 

(b)           Investigation.  Each Purchaser acknowledges and affirms that, with
the assistance of its advisors, it has conducted and completed its own
investigation, analysis and evaluation related to the investment in the Shares. 
Purchaser has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Shares.  No such investigation, analysis and evaluation nor any
other due diligence investigation conducted by such Purchaser shall modify,
limit or otherwise affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

(c)           Accredited Investor.  Each Purchaser is an accredited Investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act. 
Each Purchaser was not organized solely for the purpose of acquiring the Shares
and is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.

 

4.4          Securities Law Matters.

 

(a)           Restricted Securities.  Each Purchaser understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

12

--------------------------------------------------------------------------------


 

(b)           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear either or both of the following or
any similar legend:

 

(i)            “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF ANY OTHER JURISDICTIONS.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE SECURITIES LAWS OF OTHER STATES AND
JURISDICTIONS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT.

 

(ii)           “AS LONG AS THE HOLDER OF THESE SECURITIES IS AN AFFILIATE OF THE
ISSUER, THESE SECURITIES MAY NOT BE SOLD, OR OFFERED FOR SALE, IN THE ABSENCE OF
A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SALE OF THESE SECURITIES
UNDER THE SECURITIES ACT OF 1933, OR THE SALE OTHERWISE BEING EXEMPT FROM
REGISTRATION UNDER SUCH ACT.  THE ISSUER MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(iii)          If required by the authorities of any state in connection with
the issuance of sale of the Shares, the legend required by such state authority.

 

4.5          Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Purchasers.

 

4.6          Prohibited Transactions.  Since the earlier of (a) such time as
each Purchaser was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or
(b) thirty (30) days prior to the date hereof, neither such Purchaser nor any
affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Shares, or (z) is subject to such Purchaser’s review
or input concerning such affiliate’s investments or trading (collectively,
“Trading Affiliates”) has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option)

 

13

--------------------------------------------------------------------------------


 

with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Shares (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement, or (ii) the effective date of the registration statement required to
be filed by the Company to register the Shares under the Securities Act pursuant
to its obligations under the Registration Rights Agreement, each such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction.

 

5.             Covenants.

 

5.1          Consents and Filings; Further Assurances.  The Parties shall use
their commercially reasonable efforts to take, or cause to be taken, all
appropriate action to do, or cause to be done, all things necessary, proper or
advisable under applicable law or otherwise to consummate and make effective the
transactions contemplated by this Agreement as promptly as practicable,
including to (i) obtain from Governmental Authorities and other Persons all
consents, clearances, approvals, authorizations, qualifications and orders and
give all notices as are necessary for the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, (ii) to the
extent named as a defendant, defend any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated by this Agreement, and (iii) have
vacated, lifted, reversed or overturned any order, decree, ruling, judgment,
injunction or other action (whether temporary, preliminary or permanent) that is
then in effect and that enjoins, restrains, conditions, makes illegal or
otherwise restricts or prohibits the consummation of the transactions
contemplated by this Agreement.  In furtherance and not in limitation of the
foregoing, each Purchaser shall promptly notify the Company of any communication
concerning this Agreement and any of the transactions contemplated hereby from
any Governmental Authority and consider in good faith the views of the Company
and keep the Company reasonably informed of the status of matters related to the
transactions contemplated by this Agreement; provided, however, that nothing in
this Agreement shall prevent any Purchaser from responding to or complying with
a subpoena or other legal process required by law or submitting factual
information in response to a request therefor.  The Company will not take any
action, enter into any agreement or make any commitment that would conflict or
interfere in any material respect with the Company’s obligations to the
Purchasers under the Transaction Documents.  The Company will comply in all
material respects with all laws, rules, regulations, orders and decrees of all
Governmental Authorities applicable to this Agreement and the transactions
contemplated hereby.

 

5.2          Listing of Shares and Related Matters.  The Company shall take all
necessary action to cause the Shares to be listed on NYSE MKT.  Further, if the
Company applies to have its Common Stock or other securities traded on any other
principal stock exchange or market, it shall include in such application the
Shares and will take such other action as is necessary to cause such Common
Stock to be so listed.  The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on NYSE MKT and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.  Except as disclosed
in the SEC filings, each Purchaser hereby confirms and represents that, as of
the date hereof, it and its affiliates do not beneficially own any shares of the
Company’s capital stock.  Upon request, Purchasers shall provide the Company
with such information regarding Purchasers’ beneficial ownership of the
Company’s capital stock that the Company requires for such listing application.

 

14

--------------------------------------------------------------------------------


 

5.3          Subsequent Equity Sales.  The Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers, or that
will be integrated with the offer or sale of the Purchasers for purposes of the
rules and regulations of any trading market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

 

5.4          Public Disclosure.  The Parties agree to consult with each other
before issuing or making, and to provide each other reasonable prior opportunity
to review, comment upon and concur with, and use all reasonable efforts to agree
on, any press release, public statement or public disclosure with respect to the
Transaction Documents or the transactions contemplated hereby or thereby, and
further agree not to issue any such press release, public statement or public
disclosure without the prior written consent of the other Parties.
Notwithstanding the foregoing, any Party may, without the prior written consent
of the other Parties, issue any such press release, public statement or public
disclosure required by law, regulation or any listing agreement with NYSE MKT or
any Governmental Authority (including, for the avoidance of doubt, the filing of
any of the Transaction Documents as exhibits to any report of the Company filed
with the SEC pursuant to the Exchange Act and any other disclosures required to
be filed with the SEC relating to the transactions contemplated hereby or
otherwise describing the terms and conditions of the Transaction Documents) if
such Party has used reasonable efforts to provide the other Parties a reasonable
opportunity to review such press release, public statement or public disclosure
and has, in good faith, considered any modifications to such press release,
public statement or public disclosure of such other Parties prior to the time
such press release or public statement or public disclosure is required to be
released pursuant to applicable law, regulation or any listing agreement with
NYSE MKT or any Governmental Authority.

 

6.             Survival and Indemnification.

 

6.1          Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing until the
expiration of the applicable statute of limitations.

 

6.2          Indemnification.  Effective at and after the Closing, the Company
hereby indemnifies and holds harmless each Purchaser, its affiliates and its and
their respective directors, officers, employees, agents, successors and assigns
against and from any and all damage, loss, liability and expense (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses) (collectively, “Losses”), incurred or suffered by such Persons arising
out of any misrepresentation or breach of any representation or warranty (with
the amount of Losses being determined without regard to any qualification or
exception contained therein relating to materiality or Material Adverse Effect
or any similar qualification or standard) or breach of any covenants or
agreements by the Company under this Agreement or the other Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.

 

15

--------------------------------------------------------------------------------


 

6.3          Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.  The
Company shall not be liable to any indemnified party under this Agreement
(i) for any settlement by such indemnified party effected without the Company’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, or (ii) for any Losses incurred by such indemnified party which a court
of competent jurisdiction determines in a final judgment which is not subject to
further appeal are solely attributable to (A) a breach of any of the
representations, warranties, covenants or agreements made by such indemnified
party in this Agreement or in any other Transaction Document or (B) the fraud,
gross negligence or willful misconduct of such indemnified party.

 

7.             Termination.  In the event that the Closing shall not have
occurred due to the failure of the Company or any Purchaser to satisfy the
conditions set forth in Section 2 above (and the non-breaching party’s failure
to waive such unsatisfied condition(s)), the non-breaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on the tenth business day following the date hereof.

 

8.             Miscellaneous.

 

8.1          Governing Law.  This agreement shall be governed in all respects,
including without limitation validity, interpretation and effect, by the laws of
the state of Delaware applicable to contracts executed and to be performed
wholly within such state without giving effect to the choice of law principles
of such state.

 

16

--------------------------------------------------------------------------------


 

8.2          Dispute Resolution.  The Parties agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that such damage would not be
adequately compensable in monetary damages.  Accordingly, the Parties hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement, to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware, in addition to any other remedies at law or in equity, and
each Party agrees it will not take any action, directly or indirectly, in
opposition to another Party seeking relief.  Each of the Parties hereto agrees
to waive any bonding requirement under any applicable law, in the case any other
Party seeks to enforce the terms by way of equitable relief.  Furthermore, each
of the Parties hereto (a) consents to submit itself to the exclusive personal
jurisdiction of the Court of Chancery or, to the extent that the Delaware Court
of Chancery declines to exercise jurisdiction over the matter, other federal or
state courts of the State of Delaware in the event any dispute arises out of
this Agreement or the transactions contemplated by this Agreement, (b) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (c) agrees that it shall not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than the Court of Chancery or, to the extent
that the Delaware Court of Chancery declines to exercise jurisdiction over the
matter, other federal or state courts of the State of Delaware, and (d) each of
the Parties irrevocably consents to service of process by a reputable overnight
mail delivery service, signature requested, to the address set forth in
Section 8.6 of this Agreement.

 

8.3          Waiver of Jury Trial.  Each of the Parties hereto waives any right
to request a trial by jury in any litigation with respect to this agreement and
represents that counsel has been consulted specifically as to this waiver.

 

8.4          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.5          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.6          Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
electronic mail, telex or telecopier, then such notice shall be deemed given
upon receipt of confirmation of complete transmittal, (iii) if given by mail,
then such notice shall be deemed given upon the earlier of (A) receipt of such
notice by the recipient or (B) three (3) days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
(1) business day after delivery to such carrier.  All notices shall be addressed
to the Party to be notified at the address as follows, or at such other address
as such Party may designate by ten days’ advance written notice to the other
Party:

 

17

--------------------------------------------------------------------------------


 

If to the Company:

 

BioPharmX Corporation
1098 Hamilton Court
Menlo Park, California 94025
Attention: President
Fax: (650) 900-4130

 

With a copy (which shall not constitute notice to the Company) to:

 

Pillsbury Winthrop Shaw Pittman LLP
2550 Hanover Street
Palo Alto, CA 94304-1115
Attention: Jorge del Calvo
 Fax: (650) 233-4545

 

If to the Purchasers:

 

To the addressees set forth on the signature pages hereto.

 

With a copy (which shall not constitute notice to the Purchasers) to:

 

O’Melveny & Myers LLP
1999 Avenue of the Stars
Los Angeles, California 90067
Attention: David J. Johnson, Jr.
Fax: (310) 246-6779

 

8.7          Expenses.  At or as soon as reasonably practicable following the
Closing, the Company shall pay in connection with the preparation, execution and
delivery of the Transaction Documents and the issuance of the Shares, the
reasonable documented fees and out-of-pocket expenses of one outside legal
counsel designated by Purchasers in an amount not to exceed $25,000 in the
aggregate.

 

8.8          Amendments and Waivers.  Any term of this Agreement may be amended
only with the written consent of the Company and each Purchaser.  The observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) by the Party entitled to the
benefit thereof, if in writing and signed by the Party entitled to the benefit
thereof.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon the Company and each Purchaser and their respective
permitted successors and permitted assigns.

 

8.9          Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, nor any partial exercise
thereof, shall impair any such right, power, or remedy of such nonbreaching or
nondefaulting party, nor shall it be construed to be a waiver of or acquiescence
to any such breach or default, or to any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  All
remedies, whether under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

18

--------------------------------------------------------------------------------


 

8.10        Severability.  In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

8.11        Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement between the Parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the Parties with
respect to the subject matter hereof and thereof.

 

8.12        No Third Party Beneficiaries; Assignment.  This Agreement is solely
for the benefit of the Parties hereto and is not binding upon or enforceable by
any other persons.  No Party to this Agreement may assign its rights or delegate
its obligations under this Agreement, whether by operation of law or otherwise,
and any assignment in contravention hereof shall be null and void; provided,
however, that Purchasers may assign their rights hereunder to any Affiliates of
Purchasers concurrently with an assignment of Shares to such Affiliates
provided, however, that (i) such Purchaser shall give the Company written notice
prior to the time of such transfer stating the name and address of the Affiliate
transferee and identifying the Shares with respect to which the rights under
this Agreement are being transferred; (ii) such Affiliate transferee shall agree
in writing, in form and substance reasonably satisfactory to the Company, to be
bound as such Purchaser by the provisions of this Agreement; and
(iii) immediately following such transfer the further disposition of such Shares
by such transferee shall be restricted to the extent set forth under Applicable
Securities Laws.  Other than pursuant to Section 6, nothing in this Agreement,
whether express or implied, is intended to or shall confer any rights, benefits
or remedies under or by reason of this Agreement on any persons other than the
Parties hereto, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any Party.

 

8.13        Interpretation and Construction.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “date hereof” will refer to the date of this Agreement.  The word “or” is
not exclusive.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms.  Any agreement,
instrument, law, rule or statute defined or referred to herein means, unless
otherwise indicated, such agreement, instrument, law, rule or statute as from
time to time amended, modified or supplemented.  Each of the Parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and

 

19

--------------------------------------------------------------------------------


 

that it has executed the same with the advice of said independent counsel.  Each
Party cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged between the Parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.

 

8.14        Further Assurances.  The Parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

[signature pages follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

BIOPHARMX CORPORATION

 

 

 

 

 

By:

/s/ Anja Krammer

 

Name: Anja Krammer

 

Title:   President

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

PURCHASER:

 

 

 

By:

 

 

Printed Name:

 

 

Title (if applicable):

 

 

Entity Name (if applicable):

 

 

Aggregate Purchase Price:

$

 

 

 

Taxpayer ID Number:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Attention:

 

 

Facsimile:

 

 

Email:

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

Schedule of Purchasers

 

Name of Purchaser

 

Number of
Shares

 

Purchase
Price

 

Franklin Templeton Investment Funds - Franklin Biotechnology Discovery Fund

 

138,878

 

$

90,271

 

Franklin Strategic Series - Franklin Biotechnology Discovery Fund

 

345,737

 

$

224,729

 

The Sweigart Family Trust dated March 24, 2005

 

153,846

 

$

100,000

 

Jeff Olyniec

 

153,846

 

$

100,000

 

John David Thomas Trust 5/4/98

 

38,462

 

$

25,000

 

Still Lake Value Partners, L.P.

 

307,692

 

$

200,000

 

Jon & Linda Gruber Revocable Trust

 

461,538

 

$

300,000

 

Steven Kay

 

153,846

 

$

100,000

 

Ramer B. Holtan

 

46,154

 

$

30,000

 

Thomas W. Hanson

 

76,923

 

$

50,000

 

Stephen Morlock Roth IRA

 

115,385

 

$

75,000

 

Doug Kircher PIM Managed Account

 

38,462

 

$

25,000

 

Scott Kircher

 

38,462

 

$

25,000

 

Kircher Family Foundation, Inc.

 

153,846

 

$

100,000

 

The Kircher Family Trust dated 3/24/04

 

76,923

 

$

50,000

 

The Hood Family Trust dated 11/27/07

 

46,154

 

$

30,000

 

Richard A. Bocci

 

76,923

 

$

50,000

 

TOTAL

 

2,423,077

 

$

1,575,000

 

 

--------------------------------------------------------------------------------